Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims foreign priority under 35 USC 119a-d to Japanese application filed on 10/30/2013.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 07/15/2020, 08/25/2020, 12/07/2020, 04/23/2021 and 08/19/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 07/15/2020.

Drawings
6.    Applicant’s drawings filed on 07/15/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 07/15/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -13 of co-assigned Patented Application no. 10,212,597. Although the claims at issue are not identical, they are not patentably distinct from each other because both the co-assigned Application claim 1 and co-assigned Patented Application claim 1 are almost the same in scope.

Instant App. No. ‘919 claim 1 and associated claims 2-6
Patent No. ‘597 claim1 and associated claims 2-13
1. A UE (User Equipment) in a mobile communication system including a first network node, and another UE, the UE comprising: at least one processor; and 5at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: send, to the first network node, a request message including information about direct communication between the UE and the another UE over an interface PC5 such that the first network node determines whether the UE is authorized to use the direct 10communication between the UE and the another UE over the interface PC5 based on the information, derive a session key from a root key shared between the UE and the another UE, and perform the direct communication 




One of ordinary skill in the art would understand from the teachings found in Patented App ‘597 would not be significantly different from those found in the Instant application relates to a method and system for a mobile communication system supporting Proximity Services (ProSe) communicating with different PC interfaces. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Therefore, it would have been obvious to one of ordinary skill in the art to modify instant Application claims 1-6 with the additional limitation of so to obtain Patented App ‘597 claims 1-13 as claimed.
Allowance of application claim 1 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by co-pending Application claim 1. Therefore, the provisional obviousness-type double patenting is appropriate because the conflicting claims have not in fact been patented. Application claim 1 corresponds to co-pending application claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




11.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1 )/102(a)(2) as being U.S. 20130290696 hereinafter Broustis

	As per claim 1, Broustis discloses:
A UE (User Equipment) in a mobile communication system including a first network node, and another UE (para 0022 “In a traditional LTE setting, packets for Alice (device 102-A) and packets for Bob (device 102-B) would be exchanged via the LTE core network (CN) 105, i.e., traverse the Serving Gateway (SGW) 106 and the Packet Data Network (PDN) Gateway (PGW) 108, as shown in FIG. 1A. Note that while Alice (device 102-A) and Bob (device 102-b) are within each other's transmission range, Alice's packets travel via eNB 104 (typically up to PGW 108) and from there they return back to the same eNB 104 and are delivered to Bob.”), the UE comprising: 
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor (Fig, 2a-b, and 3, Para 0079 “Nonetheless, FIG. 4 generally illustrates an exemplary architecture for each device communicating over the communication medium. As shown, computing device A 410 comprises I/O devices 412, processor 414, and memory 416. Computing device B 420 comprises I/O devices 422, processor 424, and memory 426. Network element 430 comprises I/O devices 432, processor 434, and memory 436.” Para 0080 “It 
cause the at least one processor to: 
send, to the first network node, a request message including information about direct communication between the UE and the another UE over an interface PC5 such that the first network node determines whether the UE is authorized to use the direct communication between the UE and the another UE over the interface PC5 based on the information (para 0043 “With SeProSe (secure ProSe), once Alice and Bob receive an advertisement that they are within the range of each other (depicted as steps 214 and 216 in FIG. 2A), Alice determines whether she would like to initiate ProSe communication with Bob. If this is the case, Alice (device 102-A) sends a ProSe request (in step 218 in FIG. 2A) to the eNB 104 indicating that she wishes to initiate the ProSe Para 0066 “More specifically, as shown in FIG. 3, Alice (device 102-A) and Bob (device 102-B) do not exchange channel (and other control) information directly, but through the network infrastructure. In other words, in order for Bob to inform Alice about his observed link properties, he does not use the ProSe communication. Instead, Bob sends this information (302 in FIG. 3) to his attached eNB (104), which further relays the information to Alice (either directly when Alice is attached to the same eNB (304 in FIG. 3), or via Alice's eNB over the X2 interface).” Fig. 4, element 312, para 0075 “As an example, there may be ProSe applications that do not require fast communications between UEs, such as text messaging and low-rate voice applications..”), 
derive a session key from a root key shared between the UE and the another UE, and perform the direct communication between the UE and the another UE over the interface PC5 with confidentiality protection and integrity protection based on the session key (para 0047 “If the verification is successful, eNB 104 generates PK (in step 222 in FIG. 2A) as defined above. K.sub.Alice in the computation of PK may be: (i) any of the other keys maintained by eNB (e.g., K.sub.eNB, K.sub.RRCenc, K.sub.RRCint, K.sub.UPenc, K.sub.UPint); (ii) a combination of two or more keys; (iii) a randomly derived value; or (iv) ProSe key (K.sub.ProSe) derived and delivered by the MME to eNB upon successful authentication of ProSe authorized UE. Subsequently, the eNB 104 sends PK to Alice and Bob (in steps 226 and 228, respectively, in FIG. 2A). To ensure secure  Para 0050 “Alice and Bob may use PK for securing their ProSe communication, or key derivatives of PK for more fine-grained ProSe security and authorization.” Para 0052 “b. Use of separate key derivatives for encryption and integrity protection. SeProSe provides the ability to Alice and Bob to use PK for deriving separate keys for encryption (PK.sub.enc) and integrity protection (PK.sub.int).”).  

	As per claim 2, Broustis discloses:
The UE according to claim 1, wherein the first network node communicates with a second network node for the authorization (para 0047 and 0048).  

	As per claim 3, Broustis discloses:
The UE according to claim 1, wherein the root key is identified by an identifier for the root key (para 0047, 0048 and 0052).  

As per claim 4, the implementation of the UE of claim 1 will execute the method claim 4. The claim is analyzed with respect to claim 1.

As per claim 5, the claim is analyzed with respect to claim 2.

As per claim 6, the claim is analyzed with respect to claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20120163235 hereinafter Ho discloses on Fig. 7, para 0071 “In an aspect, pre-connection establishment may be performed to enable a UE to obtain P2P configuration information that may be used for P2P communication. In general, the P2P configuration information may include any information that may be pertinent for P2P. In one design, the P2P configuration information may convey resources allocated for P2P (e.g., for peer discovery and/or P2P communication), UE identities (IDs) to use for P2P, service credentials for P2P, etc. The allocated resources for P2P may include resources for the PHY layer (e.g., time interlaces, resource blocks, etc.), resources for the MAC layer, etc. The UE IDs may include Cell Radio Network Temporary Identifiers (C-RNTIs), etc. The service credentials may include security certificates that authenticate the P2P service(s) provided by the UE.” para 0075 “In the example shown in FIG. 7, a first eNB 702 may periodically broadcast system information blocks (SIBs) to UEs within its coverage 710. One or more of the SIBs from the first eNB 702 may carry P2P configuration information for UEs within the coverage of first eNB 702. first UE 706 may receive the SIBs from first eNB 702, extract the P2P configuration information from the appropriate SIB(s), and store the extracted P2P configuration information. Similarly, second eNB 704 may periodically broadcast SIBs to UEs within its coverage (step 2).”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.